Citation Nr: 1227505	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to January 1966 and from June 1968 to March 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent rating, effective March 6, 2007, and denied a TDIU.  

The issue of entitlement to a TDIU, addressed in the REMAND portion of the decision below, is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appellate period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, or mood, due to such symptoms as suicidal ideation; near-continuous panic affecting the ability to function independently, appropriately and effectively; impaired impulse control; and difficulty in adapting to stressful circumstances.


CONCLUSION OF LAW

The requirements for an initial rating of 70 percent, and not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103(c)(2), 3.321(b)(1), 3.655, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish an effective date for the award of benefits.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in May 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  Further, the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded a VA examination (QTC) in October 2008.   While the VA examination was conducted a number of years ago, the Veteran has not asserted that his disability has worsened since his last VA examination.  Instead, he has only asserted that his panic attacks and suicidal ideation occurred more frequently than the examiner recorded.  There is sufficient evidence in the file upon which to increase the rating for his PTSD without the need to have him reexamined, specifically considering the Veteran's lay statements as well as reports of mental status examinations dated subsequent to October 2008.  38 C.F.R. §§ 3.327(a), 4.2 (2011).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  A new examination is not required by the mere passage of time - especially, as here, where the claim is at least partly being granted rather than denied.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

The Veteran has not indicated that he was seen regarding his PTSD by any provider or at any time other than the treatment reflected in the current records on file, nor has he filed any authorization for VA to secure any private treatment records.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

DC 9411, pertaining to PTSD, provides a 30 percent disability rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

The symptoms contemplated by the regulatory criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A GAF score 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board now turns to the lay and medical evidence of record.

VA treatment records dated in July 2008 indicate that the Veteran complained that he didn't get much sleep, and that any sudden noise wakes him.  He reported that he experiences nightmares.  He reported that he is irritable multiple times each day, and that he either gets quiet and gets away from what is bothering him, or he yells and gets loud.  He reported that a few months prior, he broke a table, and he that such happened periodically.  He reported that he used to get physical with co-workers.  He reported that he is easily startled, and that he threw a hammer at a co-worker when he was startled.  He reported that he typically tries to stay away from large groups of people, and that he checks the perimeter of stores.  He reported that he checks the security of his house in the middle of the night.  He reported that he is easily distracted, and that he can complete tasks but it takes longer and he gets more frustrated at times.  He reported that his children have always been afraid of him due to his irritability and drinking.  

Mental status examination in July 2008 revealed that the Veteran was well oriented in all spheres, and demonstrated motor activity within normal limits, and coherent, relevant, and articulate speech.  He demonstrated logical, clear, and goal-directed thought processes.  His memory was intact, his affect was constricted, and his mood was depressed.  He had limited insight and poor judgment.  The Veteran denied current suicidal ideation, but reported that a few weeks ago he thought about shooting himself and went to sleep after drinking instead of acting on it.  He reported that he had been drinking a lot, to control his thoughts.  He denied homicidal ideation, but admitted to fleeting thoughts of such when he is angry.  He was assigned a GAF score of 55.  

On VA examination (QTC) in October 2008, the Veteran complained of nightmares, memories, anger outbursts, and panic attacks, occurring as often as once each month with each occurrence lasting several minutes.  The Veteran reported that his panic attacks occurred less than once each week.  He complained of major changes in his daily activities, to include irritability, outbursts of anger, hypervigilance, exaggerated startle response, difficulty sleeping, getting into fights, having to have the curtains drawn at night, and drinking heavily.  He reported that his symptoms affected his daily functioning as he is only able to sleep 2-3 hours each night and does not want to be around others because he is afraid of getting into a fight.  He reported that he worked as an electrician for 27 years, with fair relationships with his supervisors and co-workers.  He reported that he was married, and had been for 30 years, and that he had 3 children, with whom he had a good relationship, with the exception of 1 child.  

Mental status examination in October 2008 revealed that the Veteran was a reliable historian, with orientation within normal limits.  His appearance, hygiene, judgment, thought processes, and behavior were appropriate, and he maintained good eye contact.  His affect, mood, communication, speech, abstract thinking, memory, and concentration were within normal limits.  There was no suspiciousness, delusions, hallucinations, or obsessional rituals.  Suicidal ideation was present, and the last time he felt such was one month ago.  He experienced homicidal ideation in the past when a co-worker played a joke on him.  He was assigned a GAF score of 60, and the examiner concluded that the Veteran's symptoms were mild or transient and caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  

In his December 2008 Notice of Disagreement, the Veteran reported that he never told his doctors that his panic attacks occurred less than once each week, and that he had panic attacks at least once every other day, if not every day.  He reported that he had suicidal ideation every day.  He reported that his anger attacks and his need for alcohol interfered with all of his daily activities, and that he couldn't even sleep.  

VA treatment records dated in January 2009 indicated that the Veteran was alert and oriented in all spheres.  He complained of nightmares.  His activity level was within normal limits, his appetite was high, and his energy level was low.  His speech was coherent and relevant.  His thought processes were logical, clear, and goal-directed, and his memory was poor.  His affect was spontaneous and appropriate to mood, and his mood was depressed, anxious, and irritable.  His judgment was impaired.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 55.

VA treatment records dated in February 2009 indicated that the Veteran was alert and oriented in all spheres.  He complained of nightmares.  His activity and energy levels were within normal limits, and his appetite was high.  His speech was coherent and relevant.  His thought processes were logical, clear, and goal-directed, and his memory was intact.  His affect was spontaneous and appropriate to mood, and his mood was depressed and anxious.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 65.

VA treatment records dated in April 2009 indicate that the Veteran complained of mood changes, going from depressed to angry and aggressive over nothing.  He reported insomnia, with getting up and checking the house, and nightmares.  He was alert and oriented in all spheres, and reported that he had stopped drinking and was sleeping better, but used over-the-counter cold medication to sleep.  He complained of nightmares.  His activity and energy levels and appetite were within normal limits, and his speech was coherent and relevant.  His thought processes were logical, clear, and goal-directed, and his memory was intact.  His affect was spontaneous and appropriate to mood, and his mood was depressed and anxious.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 60.

VA treatment records dated in May 2009 indicate that the Veteran was alert and oriented in all spheres.  He complained of nightmares.  His activity and energy levels and appetite were within normal limits, and his speech was coherent and relevant.  His thought processes were logical, clear, and goal-directed, and his memory was intact.  His affect was spontaneous and appropriate to mood, and his mood was neutral.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 65.

VA treatment records dated in June 2009 indicate that the Veteran reported that he drastically cut down his drinking, was depressed, and had difficulty sleeping, with occasional nightmares.  Mental status examination revealed that the Veteran was well-dressed and groomed, and cooperative.  He had a euthymic mood, and was somewhat depressed, without anxiety.  He was alert and oriented in all spheres, and had fair judgment and insight.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 58.  

During the course of the appeal, the Veteran's PTSD has been manifested by suicidal ideation; near-continuous panic affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; and difficulty in adapting to stressful circumstances, including work or a work like setting, as is required for a 70 percent rating under DC 9411.  Thus, the Board finds that an initial 70 percent rating is warranted, as his disability picture more nearly approximates the criteria required for the 70 percent rating.  His symptoms have affected his ability to sleep and interact with others, including striking fear in his family.  In this regard, the Board has considered the Veteran's competent and credible lay statements, specifically his report of frequent suicidal ideation and panic attacks.  Mauerhan, 16 Vet. App. 436.  
  
At no time during the appellate period is there evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, as is required for a 100 percent rating under DC 9411.  While the Veteran has described instances upon which he thought of suicide or homicide, even on a frequent basis, no examiner has reported that there is persistent danger of hurting himself or others.  With respect to occupational and social impairment, he reported that he worked as an electrician for 27 years, with fair relationships with his supervisors and co-workers.  He also reported that he was married, and had been for 30 years, and that he had 3 children, with whom he had a good relationship, with the exception of 1 child.  The Veteran has been assigned GAF scores that range from 55 to 65 during the appellate period.  No other GAF scores are of record.  As discussed above, a GAF score of 51-60 generally reflects moderate symptoms and a score of 61-70 generally reflects mild symptoms.  See DSM-IV.  In the present appeal, the symptoms reported during instances of treatment wherein the GAF scores were rendered appear to more closely approximate a 70 percent rating, despite GAF scores indicating mild or moderate symptoms.  The Veteran has not been assigned a GAF score lower than 55 during the appellate period, and there is no evidence that his GAF scores indicate symptoms warranting a 100 percent evaluation.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  However, the weight of the credible evidence demonstrates that for the entire appellate period, the Veteran's PTSD warrants a 70 percent rating, and no more.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence of record does not support a finding of total occupational and social impairment.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  Specifically, the rating criteria provide for the Veteran's panic attacks, anxiety, depression, irritability, suicide ideation, sleep disturbance, hypervigilance, exaggerated startle response, and social and occupational impairment.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial rating of 70 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

The Veteran's service-connected disabilities include PTSD, rated by this decision as 70 percent disabling; diabetes mellitus, type II, rates as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined rating is 80 percent.  38 C.F.R. § 4.25 (2011).  So the Veteran has sufficient ratings to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU - that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

At the time of the Veteran's March 2007 claim of entitlement to a TDIU, he asserted that he could no longer work due to his diabetes and its residuals.  During VA treatment in July 2008, the Veteran reported that he retired from his job because he couldn't climb.  During VA treatment in April 2009, the Veteran reported that he needed to make money and was interested in working part-time, and that he was willing to work anywhere.  He reported that such would be a distraction from the unpleasantness in his mind.  On VA examination (QTC) in October 2008, the examiner concluded that the Veteran's symptoms were mild or transient and caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  

A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, submitted by the Veteran's last employer in January 2007, indicates that he was not able to perform his duties as an electrician due to various medical problems, to include diabetes and PTSD.  Another VA Form 21-4192, submitted in June 2007, indicates that the Veteran voluntarily retired.  

To date, no examiner has been asked to render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  Friscia, 7 Vet. App. 294, at 297.  Further, it remains unclear if the Veteran began employment subsequent to his April 2009 report that he was interested in working, or if so, whether such employment is marginal.  Thus, a VA examination is in order.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Central Texas/San Antonio VA Healthcare System, dated since August 2008.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should be informed that the Veteran is currently service-connected for PTSD; diabetes mellitus, type II; and tinnitus. The examiner should take a detailed history regarding the Veteran's employment, education, and vocational attainment in connection with the claim for TDIU.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience, without consideration of age or disabilities that are not service connected.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA medical report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


